DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 05/04/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. KR 2018/0067089, filed on 06/11/2018.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 19 is/are objected to because of the following informalities:
Both claims 9 and 19 are  dependent on claim 1. Claim 9 and 19 has similar subject matter except claim 9 recites the method of claim 1 and Claim 19 recites the moving robot of claim 1. The moving robot is disclosed on claim 11. The dependency of claim 19 might be a typo and claim 19 should be a dependent claim of claim 11.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
 “the calculating comprising: identifying one or more groupings of people in the waiting line when group characteristics are detected between the people based on acquired information of the waiting line; and adjusting a count for calculating the length of the waiting line based on the identified one or more groupings”, claim 1 and 11; 
“wherein the group characteristics comprise at least: a height difference exceeding a height difference threshold between two or more people standing within a threshold standing distance from each other; facial analysis indicating one or more people standing within a threshold standing distance from each other include children; two or more people holding hands; two or more people standing within a threshold standing distance from each other; two or more people linking arms; two or more people facing each other within a threshold facing distance; or audio or two or more people speaking to each other”, claim 2 and 12; 
“comprising utilizing a neural network trained to identify one or more groupings of people based on the group characteristics”, claim 3 and 13;
“wherein each grouping is counted as a single entity in the calculated length of the waiting line”, claim 4 and 14;
“wherein the length of the waiting line is calculated by determining an actual total number of people in the waiting line first, then reducing the actual total number of people based on the identified one or more groupings”, claim 5 and 15;
“comprising predicting a citizenship of a person in the waiting line based on information captured from the waiting line and presenting information to the person for entering a different waiting line based on the predicted citizenship”, claim 6 and 16;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected for lack of description of claim limitations mentioned below:
 “the calculating comprising: identifying one or more groupings of people in the waiting line when group characteristics are detected between the people based on acquired information of the waiting line; and adjusting a count for calculating the length of the waiting line based on the identified one or more groupings”, claim 1 and 11; 
“wherein the group characteristics comprise at least: a height difference exceeding a height difference threshold between two or more people standing within a threshold standing distance from each other; facial analysis indicating one or more people standing within a threshold standing distance from each other include children; two or more people holding hands; two or more people standing within a threshold standing distance from each other; two or more people linking arms; two or more people facing each other within a threshold facing distance; or audio or two or more people speaking to each other”, claim 2 and 12; 
“comprising utilizing a neural network trained to identify one or more groupings of people based on the group characteristics”, claim 3 and 13;
“wherein each grouping is counted as a single entity in the calculated length of the waiting line”, claim 4 and 14;
“wherein the length of the waiting line is calculated by determining an actual total number of people in the waiting line first, then reducing the actual total number of people based on the identified one or more groupings”, claim 5 and 15;
“comprising predicting a citizenship of a person in the waiting line based on information captured from the waiting line and presenting information to the person for entering a different waiting line based on the predicted citizenship”, claim 6 and 16;
The submitted specification must be described or the feature(s) canceled from the claim(s).  No new matter should be entered.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 6 (and similarly claim 16), which recites “comprising predicting a citizenship of a person in the waiting line based on information captured from the waiting line and presenting information to the person for entering a different waiting line based on the predicted citizenship”, the specification lacks written description. The submitted specification does not describe how a citizenship of a person is predicted. From the submitted specification it is not clear if the citizenship of a person is predicted based on a database or not.
Dependent claim(s) 7 is/are also rejected because they do not resolve their parent (claim 6’s) deficiencies. 
Dependent claim(s) 17 is/are also rejected because they do not resolve their parent (claim 16’s) deficiencies. 
Allowable Subject Matter
Claims 1-5, 8-15 and 18-20 are allowed.
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
List of references closest to the current invention:
US 2009/0034846   (“Senior”) discloses a method for queue length estimation based on camera image.
US 2019/0361513 (“Tomoda”) discloses a method of congestion monitoring and determining length of a waiting line/time.
US 10,362,459 (“Jones”) discloses a method to identifying purpose and context of a line of people.
US 2013/0096977 (“Finch”) discloses a method for determining queue length and estimating waiting time within the queue area.
US 2007/0253595 (“Sorensen”) discloses a method for queue analysis based on still image captured by a sensor installed on the queue area.
US 2003/0107649 (“Flickner”) discloses a method for detecting and tracking a group of people based on images captured by camera installed in an area.
Above listed references alone or in combination does not teach claims 1-5, 7-15 and 17-20 (a method for adjusting a count for calculating length of the waiting line by identifying one or more groupings of people in the waiting line by a moving robot).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664